Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on December 7th, 2021. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected 35 U.S.C. 103 as being unpatentable over Leman (US Pat No. 6261104 B1) in view of Norton et al. (US Pat No. 10957999 B1, hereinafter referred to as Norton) and further in view of Dodson et al. (USPGPUB No. 2016/0154756 A1, hereinafter referred to as Dodson). 
Referring to claim 1, Leman discloses a floating device location identification system {“with respect to the motherboard”, see Fig. 6, Col 6, lines 25-40.} comprising:
a chassis that defines a plurality of floating device housings {“chassis 12”, see Fig. 3, Col 3, lines 12-15}; 
Furthermore, Norton discloses: 
wherein the chassis includes a respective chassis location identification feature {“I2C interface 126”, see Fig. 7, Col 5, lines that is located adjacent each floating device housing and that is configured to identify the relative location of that floating device housing in the chassis {“presence and location relative to any other installed stacking cabled I/O slot”, see Abstract};
a device location identification subsystem that is located {“location ID” SIGNALS, see Fig. 7, Col 5, lines 30-38} in the chassis; and
a first floating device that {“first connector 814-1”, see Fig. 8, Col 6, lines 60-65.} is positioned in a first floating device housing defined by the chassis and adjacent a first chassis location identification feature that is included in the chassis adjacent the first floating device housing {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}, wherein the first floating device includes:
at least one first floating device cabling connector that is connected via a first cabling subsystem to the device location identification subsystem {“I/O device socket 114”, Col 3, lines 41-43}; and
a plurality of first chassis engagement elements that are coupled to the at least one first floating device cabling connector and that engage the first chassis location identification feature {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}, wherein the first floating device transmits first floating device location identifying information to the device location identification subsystem {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34} that is based on the engagement of the plurality of first chassis engagement elements and the physical configuration of the first chassis location identification feature and that identifies a relative location of the first floating device in the chassis {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}.
Leman and Norton are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Leman and Norton before him or her, to modify Leman’s “climate control unit 4650” incorporating Norton’s “COM 208” (see Fig. 3). 
The suggestion/motivation for doing so would have been to implement a RCMD unit also provides for special purpose software to interpret the messages from one component into the format required by another component without having to add additional circuitry to enable communications between the components (Norton [0023]).
Therefore, it would have been obvious to combine Norton with Leman to obtain the invention as specified in the instant claim(s).
Furthermore, Dodson discloses: 
wherein each respective chassis location identification feature includes a different physical configuration {“Systems can be built wherein each rack, or each chassis within a rack is a separate Domain with fully non-blocking connectivity between Domains”, [0040]}.
Leman/Norton and Dodson are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having 
The suggestion/motivation for doing so would have been to extend PCIe to multiple paths thus addressing congestion known in the PCIe standard (Dodson [0004]).
Therefore, it would have been obvious to combine Dodson with Leman/Norton to obtain the invention as specified in the instant claim(s).

As per claim 2, Norton discloses wherein the plurality of first chassis engagement elements are directly connected to the at least one first floating device cabling connector, and wherein the first floating device location identifying information that is transmitted to the device location identification subsystem identifies the plurality of first chassis engagement elements that engage the first chassis location identification feature {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}.

As per claim 3, the rejection of claim 2 is incorporated and Norton discloses wherein the device location identification subsystem includes a device location identification database {“10 slot groups are designed and supported in the server”, Col 6, lines 10-12} that stores associations between each floating device housing and the chassis location identification feature that is located adjacent that floating device housing {“each group can have up to three stacking , and wherein the device location identification subsystem is configured to:
identify the first chassis location identification feature based on the identification {“SMBUS connection 128”, see Fig. 7, Col 5, lines 45-50}.
of the plurality of first chassis engagement elements that engage the first chassis location identification feature {“signals generated and driven by slot allocation population and order circuitry 112”, see Fig. 7, Col 5, lines 45-50}; and
identify the first floating device housing based on the association of the first floating device housing and the first chassis location identification feature in the device location identification database {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}.

As per claim 4, the rejection of claim 1 is incorporated and Norton discloses wherein the first floating device includes a device location identification database {“10 slot groups are designed and supported in the server”, Col 6, lines 10-12} that stores associations between each floating device housing and the chassis location identification feature that is located adjacent that floating device housing, and wherein the first floating device is configured to:
identify the first chassis location identification feature based on the plurality of first chassis engagement elements that engage the first chassis location identification feature {“one or more stacking ; and
generate the first floating device location identifying information that identifies the first floating device housing based on the association of the first floating device housing and the first chassis location identification feature in the device location identification database {“signals generated and driven by slot allocation population and order circuitry 112”, see Fig. 7, Col 5, lines 45-50.}.

As per claim 5, the rejection of claim 1 is incorporated and Norton discloses a second floating device {“RISER id1” as the second floating device”, Col 5, lines 35-37.} that is positioned in a second floating device housing defined by the chassis and adjacent a second chassis location identification feature that is included in the chassis adjacent the second floating device housing {“10 slot groups are designed and supported in the server”, Col 6, lines 10-12}, wherein the second floating device includes:
at least one second floating device cabling connector that is connected via a second cabling subsystem to the device location identification subsystem {second cabling subsystem “cables 818-1, 818-2, and 818-3”, Col 7, lines 39-41}; and
a plurality of second chassis engagement elements {“I/O device socket 114”, Col 3, lines 41-43} that are coupled to the at least one second floating device cabling connector and that engage the second chassis location identification feature, wherein the second floating device transmits second floating device location identifying information to the device location identification subsystem that is based on the engagement of the plurality of second chassis engagement elements and the second chassis location {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}
identification feature and that identifies a relative location of the second floating device in the chassis {“position relative to any other stacking cabled I/O slots”, Col 5, lines 27-29}.

As per claim 6, the rejection of claim 5 is incorporated and Norton discloses wherein the engagement of the plurality of first chassis engagement elements and the first chassis location identification feature provides a first sequence {“sequential stacking cabled I/O slots 902-1, 902-2, and 902-3”, see Fig. 9, Col 8, lines 44-48} of floating device/chassis contact points that identifies the relative location of the first floating device in the chassis {adjacent by way of “820-1”, see Figs. 7-8, Col 7, lines 24-34}, and wherein the engagement of the plurality of second chassis engagement elements and the second chassis location identification feature provides a second sequence of floating device/chassis contact points that is different than the first sequence of floating device/chassis contact points and that identifies the relative location of the second floating device in the chassis {“each stacking cabled I/O slot 802-1, 802-2, 802-3”, see Figs. 8, Col 7, lines 24-27}.

Referring to claim 7-13 are apparatus claims reciting claim functionality corresponding to the system claim of claims 1-6, respectively, thereby rejected under the same rationale as claims 1-6 recited above. 

Referring to claim 14-20 are method claims reciting claim functionality corresponding to the system claim of claims 1-6, respectively, thereby rejected under the same rationale as claims 1-6 recited above. 

Response to Arguments
Applicant’s arguments filed on 12/07/2021 have been considered but deemed moot in view of the new ground of rejection(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art for teaching managing peripherals connected to servers: US 20210232528, US 20210117360, US 20170212784, US 20170187846, and US 20130097600.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184